Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 4/6/2021, with respect to the rejection(s) of claim(s) under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 in view of Torrey et al. (US Pub. 2017/0074081 A1) in view of Canton (USP 3,741,298).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-8, 10-12 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leitch (US Pub. 2009/0183870 A1)(hereinafter Leitch ) in view of Laing et al. (US Pub. 2014/0341755 A1)(hereinafter Laing) in view of Torrey et al. (US Pub. 2017/0074081 A1) in view of Canton (USP 3,741,298).
Regarding claim 1, Leitch discloses a pumping system for pumping downhole fluid, (Leitch, Figs. 3A-3F and ¶0001; The present invention relates to an )
comprising: a first electric submersible pump (ESP) and a second ESP, (Leitch, Fig. 3B and ¶0039; a pair of ESPs 24BU, 24BL)
each of the first ESP and the second ESP comprising a motor, a pump inlet, and a pump outlet; (Leitch, Fig. 1 and ¶0027; FIG. 1 shows a typical ESP configuration)
 a tubing fluidly coupled to the pump outlet of the first ESP and the pump outlet of the second ESP; (Leitch, ¶0039; The pair of ESPs 24BU, 24BL shown in FIG. 3B are arranged in parallel with the production tubing 18… it pumps hydrocarbons from its locality upwards through outlet pipe 28 and into the inverted Y-shaped branch joint 30 and then up through the rest of the production tubing 18 to the surface.)
a connector coupled to the first ESP; (Leitch, ¶0040; switch module 26; ¶0063; switch 26 could be modified or replaced with an electrical solenoid actuator that could be operated from the surface)
Leitch does not disclose a delay starter coupled to the connector, the delay starter comprising a control circuit. Torrey in the same field of endeavor, however, discloses the limitation (Torrey, Figs.1 and 3 and 0046; The phase-shift control unit 326 may include electronics capable of performing operations including delay insertion;) Consequently in would have been obvious for a person of ordinary skill in the art to implement Leitch with the known Torrey, Abstract.)
an electric cable coupled between an uphole power source and the connector to deliver electric power; (Leitch, ¶0025; the single electrical cable supplies power from the surface of the wellbore to the inlet of the switch mechanism.)
to the motor of the first ESP and an electric cable extension coupled between the connector and the second ESP to deliver electric power to the motor of the second ESP, (Leitch, ¶0041; switch 26B can be actuated to move an electrical connector or switch arm 38 such that the electrical power delivered through the electrical cable 14 can be delivered to either the upper ESP 24BU or the lower ESP BL. ¶0049; lower ESP 24DL located much further down the wellbore and which is supplied with electrical power via electric cable 14L)
wherein the first ESP and the second ESP are fluidly coupled to the tubing in parallel such that the downhole fluid independently enters and exits the first ESP and the second ESP, (Leitch, ¶0039; The pair of ESPs 24BU, 24BL shown in FIG. 3B are arranged in parallel with the production tubing 18… it pumps hydrocarbons from its locality upwards through outlet pipe 28 and into the inverted Y-shaped branch joint 30 and then up through the rest of the production tubing 18 to the surface.)
Leitch does not disclose wherein the electrical cable and the electrical cable extension simultaneously control the first ESP and the second ESP. Laing, in the same Laing, Fig. 13 and ¶¶0115-0116; Power and control is supplied to the array of horizontal pumps (18) via line (17) connected at surface to the power and control unit (23)… the array of horizontal pumps (18) can share common lines for power, down -hole monitoring, data and control commands.)   Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Leitch with the known technique of the electrical cable and the electrical cable extension simultaneously control the first and second ESP, as taught by Laing, in order to provide a robust pumping system for wellbores of different geometries and to provide enhanced oil and gas recovery techniques. (Laing, ¶0010 and ¶0039)
and wherein the control circuit imposes a delay between a start of the motor of the first ESP and a start of the motor of the second ESP. (Torrey, Figs.1 and 3 and 0046; The phase-shift control unit 326 may include electronics capable of performing operations including delay insertion;) While Torrey discloses switches to insert delays to control rotational speed Torrey does not specifically disclose a delay between a start of motors.  Canton, in the same field of endeavor, however, disclose the limitation. (Canton, Fig. 1 and Abstract; Power means are provided for running both pumps simultaneously or for running each pump individually; Col. 4, Lines 5-15; cable 36 contains a set of leads 37 and 37a, respectively for each pump with switches 39 and 39a respectively.  Thus with a single switch closed Canton, Abstract)
Regarding claim 2, Leitch discloses wherein the electric cable is electrically connected to the motor of the first ESP, and the electric cable extension is electrically connected to the motor of the second ESP. (Leitch, ¶0041; switch 26B can be actuated to move an electrical connector or switch arm 38 such that the electrical power delivered through the electrical cable 14 can be delivered to either the upper ESP 24BU or the lower ESP BL. ¶0049; lower ESP 24DL located much further down the wellbore and which is supplied with electrical power via electric cable 14L)
Regarding claim 4, wherein the connector has a bifurcated shape. Leitch does not specifically disclose that the connector has a bifurcated shape. However, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Leitch with a bifurcated shape since it has been held that changes in shape are obvious matter of design choice. In re Daily, 357 F.2d 669, MPEP §2144.04 IV B.
Regarding claim 5, wherein the connector has a trifurcated shape. Leitch does not specifically disclose that the connector has a trifurcated shape. However, it would have been obvious for a person of ordinary skill in the art before the effective filing date 
Regarding claim 6, Leitch discloses further comprising wherein the delay starter comprising a power switch, wherein the control circuit turns the power switch between ON and OFF based on an uphole control signal transmitted by the uphole power source or based on the downhole data transmitted by the sensor, and wherein the motor of the second ESP is turned ON when the power switch is turned ON, and the motor of the second ESP is turned OFF when the power switch is turned OFF. (Torrey, Figs.1 and 3 and 0046; The phase-shift control unit 326 may include electronics capable of performing operations including delay insertion;)
Regarding claim 7, Leitch does not disclose, wherein the control circuit controls an operation speed of the motor of the second ESP based on the uphole control signal.  Torrey in the same field of endeavor al Leitch however discloses the limitation. (Torrey, Abstract; a control sub-system to control a rotational speed of the rotor by selectively controlling a supply of a phase current to the plurality of phase windings such that the rotational speed of the rotor of the electric machine is different from rotational speed of a rotor of another electric machine in at least one of other fluid extraction sub-systems.)  Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Leitch with the known added functionality of the control circuit controls an operation speed of the motor of the second Torrey, ¶0005 and ¶0033)
Regarding claim 8, Torrey discloses, wherein the control circuit imposes a delay between a start of the motor of the first ESP and a start of the motor of the second ESP. (Torrey, ¶0053; different phase-shifts may be applied by different control sub-systems, thereby operating the electric machines of the fluid extraction sub-systems 118 at different operating speeds.)
Regarding claim 10, Leitch discloses a pumping system for pumping downhole fluid, (Leitch, Figs. 3A-3F and ¶0001; The present invention relates to an apparatus and method for use downhole to provide power to two or more pumps)
comprising: a first electric submersible pump (ESP) and a second ESP, (Leitch, Fig. 3F and ¶0051; ESPs 24FU, 24FL is shown in FIG. 3F)
 each of the first ESP and the second ESP comprising a motor, a pump inlet, and a pump outlet; (Leitch, Fig. 1 and ¶0027; FIG. 1 shows a typical ESP configuration)
 a tubing fluidly coupled to the pump outlet of the first ESP (Leitch, 0051; the upper ESP 24FU and up through the upper production string 18U)
and the pump outlet of the second ESP; (¶0051; a pair of ESPs 24FU, 24FL provided with respective cans 40FU, 40FL… a middle section of production tubing 18M and the lower end of that production )
a connector coupled to the first ESP; (Leitch, 0051; switch 26F; ¶0063; switch 26 could be modified or replaced with an electrical solenoid actuator that could be operated from the surface)
Leitch does not disclose a delay starter coupled to the connector, the delay starter comprising a control circuit. Torrey in the same field of endeavor, however, discloses the limitation (Torrey, Figs.1 and 3 and 0046; The phase-shift control unit 326 may include electronics capable of performing operations including delay insertion;) Consequently in would have been obvious for a person of ordinary skill in the art to implement Leitch with the known technique of a delay starter, as taught by Torrey, in order to control the rotational speed of the pumps. (Torrey, Abstract.)
an electric cable coupled between an uphole power source and the connector (Leitch, ¶0025; the single electrical cable supplies power from the surface of the wellbore to the inlet of the switch mechanism.)
to deliver electric power to the motor of the first ESP; and an electric cable extension coupled between the connector and the second ESP to deliver electric power to the motor of the second ESP, (Leitch, ¶0051; a first electric power cable 14M branches out of the hydraulic switch 26F to deliver power to the upper ESP 24FU and a second electric cable 14L branches out of the hydraulic switch 26F to provide power to the lower ESP 24L)
Leitch, Fig. 3F and ¶0051; in FIG. 3F where the system 9F shown therein again comprises a pair of ESPs 24FU, 24FL provided with respective cans 40FU, 40FL where the lower end of the upper can 40FU is connected to a middle section of production tubing 18M and the lower end of that production tubing 18M is connected to the upper end of the sealed cap 42FL of the lower can 40FL. The lower end of the lower can 40FL is connected to the upper end of the lower production tubing section 18L and the switch 26F is located above the upper ESP 24FU and the upper can 40FU.)
Leitch does not disclose and wherein the electrical cable and the electrical cable extension simultaneously control the first ESP and the second ESP. Laing, in the same field of endeavor, however, discloses the limitation. Laing discloses wherein the electrical cable and the electrical cable extension simultaneously control the first and second ESP. (Laing, Fig. 13 and ¶¶0115-0116; Power and control is supplied to the array of horizontal pumps (18) via line (17) connected at surface to the power and control unit (23)… the array of horizontal pumps (18) can share common lines for power, down -hole monitoring, data and control commands.)   Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Leitch with the known technique of the electrical cable and the electrical cable extension simultaneously control the first and Laing, ¶0010 and ¶0039)
and wherein the control circuit imposes a delay between a start of the motor of the first ESP and a start of the motor of the second ESP. (Torrey, Figs.1 and 3 and 0046; The phase-shift control unit 326 may include electronics capable of performing operations including delay insertion;) While Torrey discloses switches to insert delays to control rotational speed Torrey does not specifically disclose a delay between a start of motors.  Canton, in the same field of endeavor, however, disclose the limitation. (Canton, Fig. 1 and Abstract; Power means are provided for running both pumps simultaneously or for running each pump individually; Col. 4, Lines 5-15; cable 36 contains a set of leads 37 and 37a, respectively for each pump with switches 39 and 39a respectively.  Thus with a single switch closed one of the pumps is driven while with both switches closed both pumps are driven simultaneously.) Consequently, it would have been obvious for a person of ordinary skill in the art to implement Torrey with the known technique of providing for a delay between the start of the motors as taught by Canton in order to provide for either simultaneous or individual operation of the pumps. (Canton, Abstract)
Regarding claim 11, Leitch discloses wherein the electric cable is electrically connected to the motor of the first ESP, and the electric cable extension is electrically connected to the motor of the second ESP. (Leitch, ¶0051; a first electric power cable 14M branches out of the hydraulic switch 26F to deliver power to the upper ESP 24FU and a second electric cable )
Regarding claim 12, Leitch discloses wherein the electric cable provides a conduit to transmit a control signal from the uphole power source to the first ESP, and the electric cable extension provides a conduit to transmit the control signal further to the second ESP. (Leitch, ¶0063; switch 26 could be modified or replaced with an electrical solenoid actuator that could be operated from the surface by, for instance, modulating instructions/control signals onto the three phase electrical supply provided through the electrical cable 14.)
Regarding claim 14, wherein the connector has a bifurcated shape. Leitch does not specifically disclose that the connector has a bifurcated shape. However, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Leitch with a bifurcated shape since it has been held that changes in shape are obvious matter of design choice. In re Daily, 357 F.2d 669, MPEP §2144.04 IV B.
Regarding claim 15
Regarding claim 16, Leitch discloses further comprising a first housing, wherein the first ESP is enclosed in the first housing, (Leitch, Fig. 3F and ¶0051; a pair of ESPs 24FU, 24FL provided with respective cans 40FU, 40FL)
and wherein the connector is disposed on the first housing. (Leitch, ¶0051; the switch 26F) While Leitch discloses a housing and a switch Leitch does not specifically disclose that switch 26F is on the housing, can 40FU. However Leitch does disclose the switch may be positioned anywhere as a matter of design choice. (Leitch, ¶0054, it should be noted that the downhole switch 26 can be located anywhere under the wellhead 10… the choice to position the switch 26 directly under the wellhead 10, or at the upper dual ESP 24U will differ from case to case) Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Leitch with the switch on the first housing since Leitch discloses the switch may be positioned anywhere as a matter of choice and it has been held that shifting the position of a switch is within the ordinary skill of the art. In re Japikse, 181 F.2d 1019, MPEP §2144.04 VI C.
Regarding claim 17, Leitch discloses, further comprising a second housing, wherein the second ESP is enclosed in the second housing, (Leitch, Fig. 3F and ¶0051; a pair of ESPs 24FU, 24FL provided with respective cans 40FU, 40FL)
and wherein the electric cable extension extends from the connector disposed on the first housing through a feedthrough in the second housing to the motor of the second ESP.( Leitch,  ¶0051; a first electric power cable 14M branches )
Regarding claim 18, Torrey discloses wherein the delay starter further comprises a power switch, wherein the control circuit turns the power switch between ON and OFF based on the control signal or the downhole data, and wherein the motor of the second ESP is turned ON when the power switch is turned ON, and the motor of the second ESP is turned OFF when the power switch is turned OFF (Torrey, Figs.1 and 3 and 0046; The phase-shift control unit 326 may include electronics capable of performing operations including delay insertion;)
Regarding claim 19,  Leitch does not disclose wherein the control circuit controls an operation speed of the motor of the second ESP based on the control signal, Torrey in the same field of endeavor al Leitch however discloses the limitation. (Torrey, Abstract; a control sub-system to control a rotational speed of the rotor by selectively controlling a supply of a phase current to the plurality of phase windings such that the rotational speed of the rotor of the electric machine is different from rotational speed of a rotor of another electric machine in at least one of other fluid extraction sub-systems.)  Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Leitch with the known added functionality of the control circuit controls an operation speed of the motor of the Torrey, ¶0005 and ¶0033)
and wherein the control circuit imposes a delay between a start of the motor of the first ESP and a start of the motor of the second ESP. (Torrey, ¶0053; different phase-shifts may be applied by different control sub-systems, thereby operating the electric machines of the fluid extraction sub-systems 118 at different operating speeds.)

Claims 3, 9, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leitch in view of  Torrey in view of Canton in view of Laing in view of Hughes et al. (US Pub. 2015/0136414 A1)(hereinafter Hughes)
Regarding claim 3, Leitch does not specifically disclose a sensor and therefore does not discloses wherein at least one of the motor of the first ESP and the motor of the second ESP comprises a sensor that measures downhole data, and wherein the sensor transmits the measured downhole data uphole via the electric cable or the electric cable extension.  Hughes, in the same field of endeavor as Leitch, however, discloses the limitation.  (Hughes, Figs. 2 and 4 and ¶0006; remote assembly includes of electric remote pumping units, sensor packages, ¶0022; assemblies 106 are preferably connected to each other and to the base assembly 104 with an umbilical 126. The umbilical 126 includes power and signal cables to provide power and telemetry between the base assembly 104 and the remote assemblies 106; the sensor package 144 provides real-time information about flowrate, temperature, pressure and gas content to the surface facilities 108 through a wired or wireless connection.) Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Leitch with the known technique of providing a sensor to measure downhole data, as taught by Hughes, in order to real time information about downhole conditions to the surface facilities.(Hughes, ¶0028)
Regarding claim 9, Hughes discloses wherein the electric cable extension comprises a control line and a power line, wherein the control line and the power line are bundled inside a protective layer. . (Hughes, Figs. 2 and ¶0022; assemblies 106 are preferably connected to each other and to the base assembly 104 with an umbilical 126. The umbilical 126 provides a flexible conduit includes power and signal cables to provide power and telemetry between the base assembly 104 and the remote assemblies 106;)
Regarding claim 13, Leitch does not specifically disclose a sensor and therefore does not discloses, wherein at least one of the motor of the first ESP and the motor of the second ESP comprises a sensor that measures downhole data, and wherein the sensor transmits the measured downhole data uphole via the electric cable or the electric cable extension. Hughes, in the same field of endeavor as Leitch, however, discloses the limitation.  (Hughes, Figs. 2 and 4 and ¶0006; remote assembly includes of electric remote pumping units, sensor packages, ¶0022; ; ¶0028; the sensor package 144 provides real-time information about flowrate, temperature, pressure and gas content to the surface facilities 108 through a wired or wireless connection.) Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Leitch with the known technique of providing a sensor to measure downhole data, as taught by Hughes, in order to real time information about downhole conditions to the surface facilities.(Hughes, ¶0028)
Regarding claim 20, Hughes discloses, wherein the electric cable extension comprises a control line and a power line, wherein the control line and the power line are bundled inside a protective layer. (Hughes, Figs. 2 and ¶0022; assemblies 106 are preferably connected to each other and to the base assembly 104 with an umbilical 126. The umbilical 126 provides a flexible conduit includes power and signal cables to provide power and telemetry between the base assembly 104 and the remote assemblies 106;)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564.  The examiner can normally be reached on M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROLD B MURPHY/Examiner, Art Unit 2687     

/Srilakshmi K Kumar/SPE, Art Unit 2687